Bell, Chief Judge.
This is an appeal from an order of a juvenile court terminating the parental rights of the appellant, the natural father. The petition brought by the natural mother and former wife of appellant alleged that appellant had abandoned his three children and that they were deprived children. After a hearing the trial court entered an order finding both abandonment and deprivation in the statutory language contained in Code Ann. § 24A-3201 (a) (1) and (2) and then ordered appellant’s parental rights terminated. The court made no specific findings of fact on which it based the above *506noted legal conclusions. Explicit findings of fact as well as conclusions law are required to be made in these juvenile cases. Coleman v. Coleman, 238 Ga. 183 (232 SE2d 57). The appeal is remanded with direction that the trial court vacate the judgment, enter findings of fact, conclusions of law and enter a new judgment thereon from which the losing party may enter an appeal.
Submitted September 18, 1978
Decided October 12, 1978.
Joseph B. Gray, Jr., for appellant.
Allen & Kelley, D. Lynn Kelley, Roy Benton Allen, Jr., for appellee.

Appeal remanded with direction.


Shulman and Birdsong, JJ., concur.